Citation Nr: 1818006	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status post open reduction and internal fixation of distal left fibula/chip fracture left malleolus with degenerative joint disease (left ankle disability) prior to July 6, 2007 and in excess of 40 percent from September 1, 2008.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease in the left hip (left hip disability).

3.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1974 to August 1975.  Initially, his discharge was under conditions other than honorable.  In March 1982, the character of the discharge was upgraded as being under honorable conditions.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left hip disability and assigned an evaluation of 10 percent effective January 4, 2008; denied service connection for right hip pain; denied service connection for back pain; and denied TDIU.

The April 2009 rating decision also increased the evaluation of total left ankle arthroplasty, with history of status post open reduction and internal fixation of distal left fibula/chip fracture left malleolus with degenerative joint disease from 20 percent to 40 percent effective September 1, 2008.  The effective date is the date of previous reduction following convalescence. Thereafter, in a September 2011 statement of the case, the RO characterized the disability to status post open reduction and internal fixation of distal left fibula/chip fracture left malleolus with degenerative joint disease.

The Board considered the appeal in March 2017.  At that time, the claims were remanded for additional development.  With respect to the matters of entitlement to increased disability ratings for the left ankle disability, entitlement to service connection for right hip disability, and entitlement to service connection for lower back disability, the Board finds there has been substantial compliance with its March 2007 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of Stegall v. West, 11 Vet. App. 268 (1998), when the examiner made the ultimate determination required by the Board's remand), aff'd, 287 F.3d 1377 (2002).  For example, in furtherance of the Board's remand instructions, the Veteran was scheduled for a VA examination as to the severity of his left ankle disability, and he was scheduled for examinations to determine whether any right hip or lumbar spine disability has been chronically worsened by his service-connected disabilities.  The claims were then readjudicated in July 2017.

The appellant testified before a decision review officer at an August 2011 hearing at the RO.  A hearing transcript has been associated with the claims file and reviewed.

In January 2018, the Board sent the appellant a letter seeking clarification on his representation.  The letter stated that if neither the appellant nor a new representative responded within thirty days, then the Board will assume that the appellant wishes for the American Legion to continue to be recognized as his representative.  In the same month, the appellant confirmed that the American Legion continues to be his representative.  Therefore, the Board considers the American Legion as the appellant's representative.

The Board notes that in November 2007, the RO granted the Veteran a 100 percent evaluation from July 6, 2007 and prior to September 1, 2008.  As this is the maximum schedular rating for the left ankle disability, the Board will not consider this period in this decision, and the issue of entitlement to higher disability ratings for the left ankle disability has been rephrased to better reflect the state of the record.

Furthermore, the Board notes that in a May 2009 statement of the case, the RO continued the evaluation of meniscal tears in the left and right knees as 10 percent each.  The Veteran did not timely perfect the appeal with respect to either matter, and as such they are not before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a heart disease as secondary to the Veteran's service-connected disabilities has been raised by the record in the August 2011 RO hearing (Tr. 7-9), but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  


The issues of entitlement to an initial disability rating in excess of 10 percent for left hip disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence fails to show that prior to July 6, 2007, the Veteran had ankylosis of the left ankle with plantar flexion at 30 degrees or more, or ankylosis of the left ankle with dorsiflexion, abduction, adduction, inversion, or eversion deformity.

2.  From September 1, 2008, the Veteran's left ankle disability is rated as 40 percent disabling, the highest schedular rating for that disability allowed under diagnostic codes 5270-74 of 38 C.F.R. § 4.71a.

3.  The weight of the competent and probative evidence is against a finding that the Veteran's current lower back disability was manifested during service, within a year of separation from service, or was otherwise due to active service.

4.  The weight of the competent and probative evidence is against a finding that the Veteran's current lower back disability was caused or aggravated by service-connected left ankle disability or left hip disability.

5.  The weight of the competent and probative evidence is against a finding that the Veteran's current right hip disability was manifested during service, within a year of separation from service, or was otherwise due to active service.

6.  The weight of the competent and probative evidence is against a finding that the Veteran's current right hip disability was caused or aggravated by service-connected left ankle disability or left hip disability.


CONCLUSIONS OF LAW

1.  Prior to July 6, 2007, the criteria for a schedular rating in excess of 20 percent for left ankle disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.9 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5270.

2.  From September 1, 2008, the criteria for a schedular rating in excess of 
40 percent for left ankle disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.9 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5270.

3.  The criteria for service connection for lower back disability, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112-13, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

4.  The criteria for service connection for right hip disability, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1112-13, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to higher disability ratings for his left ankle disability.  After reviewing the pertinent evidence of record, the Board finds that the competent and probative evidence fails to show that prior to July 6, 2007, the Veteran had ankylosis of the left ankle with plantar flexion at 30 degrees or more, or ankylosis of the left ankle with dorsiflexion, abduction, adduction, inversion, or eversion deformity.  The Board also finds that from September 1, 2008, the Veteran's left ankle disability is rated as 40 percent disabling, the highest schedular rating for that disability allowed under diagnostic code 5270 of 38 C.F.R. § 4.71a.  Thus, the Board denies the claim of higher disability ratings for the left ankle.

Moreover, the Veteran contends that he is entitled to service connection for right hip and lower back disabilities.  After reviewing the pertinent evidence of record, the Board finds that the competent and probative evidence is against a finding that either of those disabilities was related to active service or were caused or aggravated by service-connected left ankle disability or left hip disability.  Thus, the Board denies the claims of entitlement to service connection for right hip and lower back disabilities.

The reasons and bases for these decisions will be explained below.

The Board has considered the issues on appeal and decided on the non-remanded matters based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues have been reasonably raised by the record with respect to VA's duties with respect to those issues.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Thus, the Board will proceed to the merits of the appeal for the non-remanded matters.


I.  Increased Disability Rating of the Left Ankle

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average earning capacity impairment as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present disability level.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, which pertain to functional impairment.  The U.S. Court of Appeals for Veterans Claims has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

The Veteran is competent to report symptoms and experiences observable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). Here, the Board finds the Veteran credible, as the statements provided by the Veteran are detailed and consistent.

As noted in the introduction above, in November 2007 the RO granted the Veteran a 100 percent evaluation from July 6, 2007 and prior to September 1, 2008 for his service-connected left ankle based on surgery, to include a prosthetic replacement of the ankle joint.  As this is the maximum schedular rating for the left ankle disability, the Board will not consider this period in this decision.

Through the rating period on appeal and prior to July 6, 2007, the Veteran's left ankle disability has been assigned a 20 percent disability rating under DC 5270 of 38 C.F.R. § 4.71a.  A higher schedular rating is warranted only if there is ankylosis with plantar flexion at 30 degrees or more, or ankylosis of the left ankle with dorsiflexion, abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.  From September 1, 2008, the Veteran was assigned a 40 percent disability rating, which is the maximum schedular rating under DC 5270. 

Prior to July 6, 2007, a rating in excess of 20 percent is not applicable under diagnostic code 5270 because the Veteran's the competent medical evidence fails to show that there is ankylosis in the left ankle with plantar flexion at 30 degrees or more, or ankylosis of the left ankle with dorsiflexion, abduction, adduction, inversion, or eversion deformity.  Thus, prior to July 6, 2007, a rating in excess of 20 percent is not applicable under DC 5270 as the criteria for a rating of 30 or 
40 percent have not been met.

The maximum schedular rating available for ankylosis of the ankle is 40 percent.  For the period from September 1, 2008, the Veteran's left ankle is already evaluated as 40 percent disabling.  Thus, there is no legal basis upon which to award an increased rating for left ankle disability on a schedular basis, and the Veteran's appeal is denied. 

Throughout the period on appeal, an analysis of entitlement to a higher rating under diagnostic codes 5271-74 is not applicable because the highest possible rating under any of those diagnostic codes is 20 percent, which is the Veteran's currently assigned disability rating through the rating appeal and prior to July 6, 2007 and which is lower than the Veteran's 40 percent disability rating from September 1, 2008.   The Board also notes that a rating under an arthritis code (diagnostic code 5003) would not exceed currently assigned 20 or 40 percent evaluations.

The Board notes that the Veteran, through his representative, contended at the August 2011 RO hearing that extra-schedular consideration is warranted for his service-connected left-ankle disability.

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The U.S. Court of Appeals for Veterans Claims (CAVC) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2007) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).

Turning to the first step of the extra-schedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's left-ankle disability is specifically contemplated by the schedular rating criteria, and no referral for extra-schedular consideration is required.  The schedular rating criteria, including DC 5270-71, specifically provide for disability ratings based on the presence of ankylosis and marked or moderate limited range of motion, including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (stating that when read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); DeLuca, 8 Vet. App. at 206-07 (finding that functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 
25 Vet. App. 1, 4 (2011) (stating that the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extra-schedular consideration, provides guidance for noting, evaluating, and rating joint pain), aff'd per curiam, 479 F. App'x. 978, 978 (Fed. Cir. 2012); Sowers v. McDonald, 27 Vet. App. 472, 475 (2016) (stating that 38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (holding that pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 
25 Vet. App. at 45 n.2.

In this case, for the entire rating period on appeal, considering the lay and medical evidence, the Veteran's left-ankle disability has been manifested by symptoms and impairment that more nearly approximates ankylosis to include worsening pain and flare-ups, and functional impairment of limited walking, standing, and carrying objects.  The Veteran has indicated that the functional limitation with respect to walking, standing, and carrying objects is due to pain, which is contemplated as one of the orthopedic factors, see Schafrath, 1 Vet. App. at 592; DeLuca, 8 Vet. App. at 206-07; Burton, 25 Vet. App. at 4; Sowers, 27 Vet. App. at 472; Mitchell, 25 Vet. App. at 33-36.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (noting that the schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Indeed, the competent medical evidence generally reflects that the Veteran's ankle is essentially fixed (ankylosis) and such is directly contemplated by the 40 percent rating under 
DC 5270 (titled: Ankle, ankylosis of).  See, e.g., 2011 and 2017 VA examination reports (showing dorsiflexion and plantar flexion from 0-0 degrees of the left ankle).

As noted above, the Board has also considered whether alternative, to include secondary, ratings are warranted based on other disabilities of the ankle.  See 38 C.F.R. § 4.71a, DC 5270-74.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected left-ankle disability, and referral for consideration of an extra-schedular evaluation is not warranted.

II.  Service Connection for Lower Back and Right Hip

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, 
a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for 
VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A veteran is competent to report symptoms and experiences observable by her or his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  Here, the Board finds the appellant credible, as the statements provided by the appellant are detailed and consistent.

The evidence reflects that the Veteran has current degenerative arthritis of the lumbar spine.  See June 2017 VA Examination; August 2011 VA Examination.  
The evidence also shows that the Veteran has current degenerative arthritis of the right hip.  See June 2017 VA Examination.  Therefore, the first element of Shedden, a current disability, has been satisfied for both disabilities.

Arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a).  With a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology is only permitted for the conditions listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (2013).

With respect to arthritis, the presumptive period under which the theories of chronicity and continuity of symptomatology would apply is one year after separation from service.  38 C.F.R. § 3.307(a)(3).  There was no manifestation of arthritis in the lower back or right hip within this timeframe and accordingly an award of service connection on a presumptive basis is not warranted here.  Indeed, at his June 2017 VA examination, the Veteran reported the onset of his lower back pain around 2008-more than three decades after his separation from service.  Similarly, the Veteran first reported the onset of his right hip pain in January 2008 by filing a (secondary) service connection claim with VA.  See 01/04/2008, NOD (service connection claim).  Based on the foregoing, the Board finds that the competent evidence weights against an award of service connection based on continuity of symptoms, as permitted under Walker for arthritis, is not supported in this case.  708 F.3d at 1338-40.  Indeed, the Veteran has not asserted continuous relevant orthopedic-related complaints since service.

The Board finds that the weight of the probative, competent evidence is against finding a causal relationship between the Veteran's service and his current arthritis in the lower back and right hip.  The Veteran's service treatment records show no treatment, complaints, or manifestations of lower back or right hip disability.  
As noted above, the evidence weights in favor of showing that the Veteran's lower back symptoms manifested around 2008.  Additionally, another factor to consider is that the Veteran did not report that his right hip disability had manifested until decades after his discharge from active service.  Thus, the Board finds that the preponderance of the evidence is against a finding of nexus to service for either a lower back or right hip disability.  As such, entitlement to service connection for either disability on a direct basis is not warranted.

The remaining question for consideration is whether the Veteran's lower back or right hip disability is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by his service-connected left ankle and left hip disabilities.

The Board recognizes the Veteran's contentions that his lower back and right hip disabilities are secondary to his service-connected disabilities.  However, the Board finds that weight of the evidence is against finding a causal or aggravation relationship between his current lower back disability and right hip disabilities and his service-connected left ankle and left hip disabilities.

Although the June 2017 VA examiner did provide diagnoses of degenerative arthritis of the lumbar spine and right hip, after reviewing the Veteran's records and an examination of the Veteran, the examiner opined that the Veteran's lower back and right hip disabilities were less likely secondary to his service-connected left ankle and left hip disabilities.

With respect to the lower back disability, the June 2017 VA examiner indicated that the degenerative disc disease can result from multiple factors such as aging, occupation, trauma, and repetitive small insults over time; and she explained that the Veteran's left ankle and left hip disabilities are not risk factors for the development of degenerative disease of the spine.  As such, the examiner concluded that the weight of the medical evidence does not support a link for either the left ankle or left hip disability condition causing a lumbar condition.  Regarding aggravation, the 2017 VA examiner stated that the Veteran's back was not aggravated beyond its natural progression by the Veteran's service-connected disabilities.  In support, the examiner explained there was no leg discrepancy that would cause a worsening of the lower spine disability.  The Board also notes that although the August 2011 VA examiner failed to address whether the Veteran's lower back disability was aggravated by his service-connected disabilities, a rationale was provided as to why the lower back disability is less likely than not proximately due to or a result of service-connected conditions.  The August 2011 VA examiner explained that the Veteran's back pain is more likely a result of overuse to that area.

With respect to the right hip disability, the June 2017 VA examiner explained that the Veteran has no leg discrepancy to cause or aggravate his right hip disability.  The examiner ascribed the Veteran's degenerative joint disease to his age.

The Board recognizes the Veteran has contended a relationship between his service-connected disabilities and his lower back and right hip disabilities.  However, as a layperson he lacks the medical expertise to address the complex question of causation in this case.  Jandreau, 492 F.3d at 1377.  As such, the Board finds his opinion at to etiology is not competent and lacks weight.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, the VA examiners' opinions, as reflected in August 2011 and June 2017, are deemed the most probative evidence of record and given weight as they included a physical examination of the Veteran, consideration of the Veteran's pertinent medical history, and opinions supported by an understandable rationale.  See 38 C.F.R. § 3.102.  However, as the probative and competent evidence weighs against a nexus to a service-connected disability, service connection for the Veteran's lower back disability and right hip disability as secondary to service-connected left ankle and left hip disabilities is not warranted.

ORDER

A disability rating in excess of 20 percent for left ankle disability prior to July 6, 2007 is denied.

A disability rating in excess of 40 percent for left ankle disability from September 1, 2008 is denied.

Service connection for a lower back disability, to include as secondary to service-connected disabilities, is denied.

Service connection for a right hip disability, to include as secondary to service-connected disabilities, is denied.


REMAND

The March 2017 Board remand instructed the AOJ to schedule the Veteran for an examination as to the severity of his left hip disability.  Subsequently, a VA examination was conducted in June 2017.  The VA examiner indicated that she is unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups.  The examiner's explanation was "this would require [an] assessment by [a] trained observer during the flare-up."  In this regard, the CAVC recently held that such a response, without more, by an examiner is no longer acceptable.  The Court held that an examiner must obtain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means in order to estimate functional loss during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017) (stating that a medical opinion that "cannot be provided without resort to speculation" is adequate when it is "clear that [it] is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner") (quoting Jones v. Shinseki, 23Vet. App. 382 (2010)).  Such is not the case here; hence, the Board finds that an addendum from the examiner is necessary.

With respect to the issue of entitlement to TDIU, as the Veteran is appealing for a higher initial disability rating for left hip back disability, the TDIU matter must be remanded because the claims are intertwined.  Moreover, on remand, the AOJ should obtain an updated VA Form 21-8940 from the Veteran as the latest one in the claims file dates to 2008.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records since.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private treatment records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider, including the University of Alabama at Birmingham, to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA. Also, request the Veteran to complete an updated VA Form 21-8940.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the June 2017 VA examination to review the claims file.  If the June 2017 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The examiner is requested to specifically address the extent, if any, of functional loss of use of the left hip due to pain, painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent-such as during flare-ups or prolonged use.  If possible, these findings should be portrayed in terms of degrees of additional loss of motion.  Moreover, should the examiner maintain that she cannot do so without resorting to speculation, she must explain why this is so; recent case law holds that mere lack of occasion to observe the joint during a flare-up is an insufficient basis for finding it speculative to respond.  If any medical literature is cited, then provide a copy of it or a link to it.

3.  After all development has been completed and returned from all steps above, if any benefit sought, to include entitlement to TDIU, remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


